Case 3:19-cv-19145-BRM-TJB Document 65-2 Filed 05/11/20 Page 1 of 2 PageID: 687



 GURBIR S. GREWAL
 ATTORNEY GENERAL OF NEW JERSEY
 124 Halsey Street, 5 th Floor
 P.O. Box 45029
 Newark, NJ 07101
 Attorney for Defendants, Gurbir S. Grewal, Jared M. Maples, New Jersey
 Office of Homeland Security and Preparedness, Camden County Prosecutor's
 Office, Jill S. Mayer, and Nevan Soumalis

 By:   Bryan Edward Lucas (ID: 108462015)
       Deputy Attorney General
       (973) 648-7811
       Bryan.Lucas@law.njoag.gov

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                            TRENTON VICINAGE

 DAVID M. GRECO, individually and on
 behalf of others similarly situated, Hon. Brian R. Martinotti, U.S.D.J.
                                      Hon. Tonianne J. Bongiovanni, U.S.M.J.
       Plaintiff,
                                      Docket No. 3:19-cv-19145
    v.
                                                       CIVIL ACTION
 GURBIR S. GREWAL, New Jersey
 Attorney General; JARED M. MAPLES,               CERTIFICATE OF SERVICE
 Director, New Jersey Office of Homeland
 Security and Preparedness; NEW                   (ELECTRONICALLY FILED)
 JERSEY OFFICE OF HOMELAND
 SECURITY AND PREPAREDNESS, a
 Cabinet Level Department of the State of
 New Jersey; CAMDEN COUNTY
 PROSECUTOR’S OFFICE, a municipal
 entity of the state of New Jersey; JILL S.
 MAYER, Acting Camden County
 Prosecutor; NEVAN SOUMILAS,
 Assistant Camden County Prosecutor;

                                              1
Case 3:19-cv-19145-BRM-TJB Document 65-2 Filed 05/11/20 Page 2 of 2 PageID: 688




 GLOUCESTER TOWNSHIP POLICE
 DEPARTMENT, a Municipal Entity of
 the State of New Jersey; BERNARD
 JOHN      DOUGHERTY,          Detective,
 Gloucester Township Police Department;
 NICHOLAS C. AUMENDO, Patrolman,
 Gloucester Township Police Department;
 DONALD B. GANSKY, Detective
 Sergeant, Gloucester Township Police
 Department; WILLIAM DANIEL RAPP,
 Detective, Gloucester Township Police
 Department;     BRIAN       ANTHONY
 TURCHI,       Patrolman,      Gloucester
 Township Police Department; “JOHN
 DOE #1" (a fictitious name); and “JOHN
 DOES 2-10” (fictitious names),

       Defendants.


       I hereby certify that on May 11, 2020, I electronically filed a Notice of Motion,

 Brief in Support of Defendants’ Motion to Dismiss in Lieu of Answer, Proposed Form

 of Order, and this Certificate of Service with the Clerk of the United States District

 Court for the District of New Jersey. I further certify that counsel of record will

 receive a copy of these documents via CM/ECF. I declare under penalty of perjury

 that the foregoing is true and correct.

                                            /s/ Bryan Edward Lucas
                                           Bryan Edward Lucas
                                           Deputy Attorney General
 Dated: May 11, 2020



                                             2
